DETAILED ACTION

Claims 1-15 are pending in the instant application.
This Office Action is in response to RCE and IDS filed on 11/12/2021
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a Petition to withdraw from Issue in order to allow the consideration of an IDS,  was filed in this application after Allowance of the application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the allowance of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) dated 11/12/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

REASONS FOR ALLOWANCE
Applicants have filed a petition to withdraw this application from issue and filed an RCE so that the newly filed IDS dated 11/12/2021 is considered. 
Examiner has reviewed the submitted IDS and its contents and has determined that the cited references do not teach nor provide adequate motivation to arrive at the instantly claimed methods. In lieu of a diligent search conducted during the time of the issuance of this application 08/13/2021 and searches updated at this time,   the instant claims are seen to be novel and non-obvious over the teachings of the prior art  

Conclusion
Accordingly, the instant claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached at 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629